LORD ABBETT BLEND TRUST AMENDMENT TO DECLARATION AND AGREEMENT OF TRUST The undersigned, being at least a majority of the Trustees of Lord Abbett Blend Trust, a Delaware statutory trust (the “Trust”) organized pursuant to a Declaration and Agreement of Trust dated May 1, 2001 (the “Declaration”), do hereby amend Section I.1 of the Declaration, pursuant to Section VIII.2 of the Declaration, by changing the name of the Trust from “Lord Abbett Blend Trust” to “Lord Abbett Equity Trust.” This instrument shall constitute an amendment to the Declaration and, following execution by a majority of the Trustees, shall be effective on August 1, 2011.This instrument may be executed in several parts. IN WITNESS WHEREOF, the undersigned Trustees have executed this instrument this 21st day of July, 2011. /s/ Robert S. Dow /s/ Daria L. Foster Robert S. Dow Daria L. Foster /s/ E. Thayer Bigelow /s/ Robert B. Calhoun, Jr. E. Thayer Bigelow Robert B. Calhoun, Jr. /s/ Evelyn E. Guernsey /s/ Julie A. Hill Evelyn E. Guernsey Julie A. Hill /s/ Franklin W. Hobbs /s/ Thomas J. Neff Franklin W. Hobbs Thomas J. Neff /s/ James L.L. Tullis James L.L. Tullis
